Citation Nr: 0604762	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  03-23 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) with emphysema and acute bronchitis.


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to July 1967.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Cleveland, 
Ohio, Department of Veterans Affairs (VA) Regional Office 
(RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that service connection is warranted for 
COPD with emphysema and acute bronchitis.  The veteran's 
service personnel records reflect that he served on the U. S. 
S. Fletcher (DD-445) and that he was a FN or a fireman.  As 
such, the Board concedes that in such capacity, he had some 
asbestos exposure in service.  The record further reflects 
that on May 18, 2004, a private examiner reported that a May 
13, 2004 CT scan of the veteran's chest indicated some 
fibrosis and an effusion which could have been related to 
asbestos exposure.  He then opined that it was likely as not 
that the veteran's exposure to asbestos in service was 
related to his current condition.  However, the Board 
observes that there is no evidence that a report of the 
radiologist's interpretation of the March 13, 2005 CT scan, 
upon which the examiner relied in forming his opinion, is of 
record.  Such would be useful in the adjudication of the 
veteran's claim.

Additionally, although the record contains a September 2005 
VA opinion as to the veteran's respiratory disability, the 
examiner did not physically examine the veteran prior to 
rendering his opinion.  He based his opinion on a review of 
the veteran's claims file.  However, despite the veteran's 
in-service duties as a fireman, for which the Board herein 
concedes asbestos exposure in service, the examiner did not 
address the contention that the veteran's current respiratory 
disability is related to asbestos exposure in service.  
Rather, the examiner stated he could find no indication that 
the veteran was exposed to harmful chemicals or agents, or 
toxic materials while on active duty.  Therefore, the Board 
finds that an examination and clinical opinion that addresses 
the relationship, if any, between any current respiratory 
disability and the veteran's in-service asbestos exposure (as 
a fireman), is warranted.  Such would be useful in the 
adjudication of the veteran's claim.

Under the circumstances of this case, the Board finds that 
additional development of the record is required. 
Accordingly, the case is REMANDED for action as follows:

1.  Contact the veteran and request that 
he furnish the names, addresses, and 
dates of treatment of all medical 
providers from whom he has received 
treatment for a respiratory disability 
following his separation from service.  
After securing the necessary 
authorizations for release of this 
information, the RO should seek to obtain 
copies of all treatment records referred 
to by the veteran, and which have not 
already been associated with the claims 
folder.  

Specifically, the RO should contact Dr. 
James J. Murphy, M.D., (1520 South Main 
Street, Suite 2, Dayton, Ohio 45409) and 
request a copy of the radiologist's 
report of interpretation of the May 13, 
2004 CT scan that was referenced by Dr. 
Murphy in his May 18, 2004 letter.

2.  The veteran should then be afforded a 
VA respiratory examination to determine 
the nature and etiology of any current 
respiratory disability.  All necessary 
tests should be performed.  The examiner 
should be requested to furnish an opinion 
as to whether it is at least as likely as 
not (50 percent likelihood or greater) 
that any current respiratory disability 
is related to asbestos exposure the 
veteran is conceded herein by VA to have 
had in service as a fireman.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.

The rationale for any opinion expressed 
should be set forth.  The claims folder 
should be made available to the examiner 
in conjunction with the examination.

3.  Following completion of the above, 
the RO should review the evidence and 
determine whether the veteran's claim may 
be granted.  If not, he should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 

